Citation Nr: 0418264	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right hand injury, status 
post pyogenic infection of the right third metacarpal joint, 
secondary to a puncture (human bite) wound, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1981 to March 1985.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a 
March 2001 rating decision of the Regional Office (RO) 
located in Cleveland, Ohio.  The RO granted entitlement to an 
increased (compensable) evaluation of 10 percent for the 
veteran's right hand disability.  

Although the veteran had previously requested a hearing 
before a Veterans' Law Judge sitting at the RO (Travel Board 
hearing), in January 2004 he withdrew his request in favor of 
a Video Conference hearing, which was scheduled for May 12, 
2004.  The veteran appears to have withdrawn this request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) codified at 38 U.S.C. §§ 5109B, 7112.  

In written argument of June 2004, the veteran's 
representative argues that compliance with Veterans Claims 
Assistance Act of 2000 (VCAA) has not been met, specifically 
with regard to the respective duties and responsibilities of 
the both veteran and VA regarding obtaining medical records.  
The Board essentially agrees, and finds that other necessary 
medical development remains to be completed in this case as 
well.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

Since filing his claim for increase in September 2000, the 
veteran has not been provided notice of VCAA, which 
represented a significant change in VA law with regard to the 
development of claims and the obtaining of medical and/or lay 
evidence in support thereof.  Although brief development 
letters requested medical information and evidence were 
issued to the veteran in June 2001, July 2001, and February 
2003, these generalized duty to assist letters are silent as 
to VCAA, and more importantly, do not comply with VCAA as 
interpreted by controlling decisions of both CAVC and the U. 
S. Federal Circuit Court of Appeal.  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Secondly, the Board notes that on VA examination in September 
2003, the veteran made reference to post-service right hand 
injuries in 1995 and 2000, and state workmens' compensation 
records already on file show a work-related right finger and 
hand injury on June 14, 2000-medical records of which have 
neither been requested nor obtained for use in the appeal.  
In this regard, the CAVC has long held that the VA's duty to 
assist includes obtaining pertinent medical records, even if 
not requested to do so by the veteran, when the VA is placed 
on notice that such records exist.  Ivey v. Derwinski, 2 Vet. 
App. 320 (1992).  The veteran's employment medical records 
should be obtained from Johns Manville Corporation, 
specifically to include medical records regarding all right 
hand injuries, including those in 1995 and June 14, 2000.  

The Board also notes that the September 2003 VA examination 
is inadequate for rating purposes, and failed to include any 
meaningful review of the veteran's complex clinical history-
a history which remains incomplete to date.  The Board notes 
the veteran's service medical records as well as the August 
1986 RO rating decision which established service connection 
for the residuals of a human bite injury-to the right hand 
at the third metacarpal of the palm (not finger).  

The veteran sustained a puncture wound injury to his right 
hand during a fight while on active duty in August 1984.  He 
was placed on limited duty for 6 months, but by October 1984 
his right hand grip strength was up to 60 pounds, and no 
residual deficits were noted on separation from service, or 
for several years thereafter.  

While not fully disclosing the nature of his 1995 and June 
14, 2000 post-service and work-related right hand injuries, 
the veteran has asserted that he is no longer able to work on 
account of his right hand disability.  The September 2003 VA 
examination report raises more questions than it answers, and 
is based upon an incomplete medical history.  

Accordingly, another VA examination is indicated even though 
the examiner was of the opinion that-from the incomplete 
records on file, the veteran's service and post-service 
injuries could not be distinguished. 

In finding so, the Board notes that the VA examination 
provided in September 2003 included notation that the 
veteran's clinical history had been reviewed, but failed to 
make note of any of it-a history which was clearly 
incomplete at that time, and remains so to date.  The Board 
observes that an October 2000 private medical record 
(Surgi+Care) shows treatment of a work-related right hand 
injury, clearly indicating that the veteran had multiple 
retained foreign bodies and a piece of glass in his non-
service-connected right third finger and at the cite of his 
service-connected right hand injury scar.  

As noted above, records from the June 14, 2000 work-related 
injury are not on file.  As outstanding medical records have 
yet to be obtained, the veteran should be reexamined-by a VA 
examiner who has not previously seen him, once indicated 
private medical records have been obtained and are available 
for a full and thoughtful medical review.  

In finding that the September 2003 VA examination is 
inadequate, the Board notes that even if all of the 
identified records had been reviewed, the report would remain 
inadequate: 38 C.F.R. § 4.2 states that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  

Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  In addition, 38 C.F.R. § 4.13 
provides: "When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms."  (Emphasis added).  
Finally, the Board observes that where the medical record is 
insufficient, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also, 38 C.F.R. § 4.42, which underscores the importance of 
complete VA medical (and psychiatric) examinations, noting 
that, "when complete examinations are not conducted...it is 
impossible to visualize the nature and extent of the service-
connected disability."  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003), codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify any 
and all healthcare providers, VA and non-
VA, inpatient and outpatient, who have 
treated him for any symptom or injury of 
his right hand or a finger of the right 
hand, since September 1999, specifically 
to include medical records regarding a 
documented work-related right hand and 
finger injury(ies) sustained on June 14, 
2000, including employment physical and 
medical records from Johns Manville 
Corporation, from March 1985 to the 
present.  

The veteran and his representative should 
also be advised of their responsibility 
to fully cooperate in regard to obtaining 
medical records regarding the June 14, 
2000 injuries.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers 
and from Johns Manville Corporation.  

Should the veteran identify any VA 
treatment since September 1999, the VBA 
AMC should obtain any outstanding VA 
medical reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, to 
include the June 14, 2000 medical 
records, it shall notify the veteran that 
it has been unable to obtain such records 
by identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000), 
codified at 38 U.S.C. § 5103A(b)(2).  

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran, by a VA examiner who has not 
previously seen him, or by a private fee-
basis examiner if necessary, for the 
purpose of ascertaining both the current 
nature and extent of severity of service-
connected right hand injury, separate and 
apart from non-service-connected or post-
service injuries of the right hand, to 
the extent possible after a complete and 
thorough review of the veteran's 
documented clinical history.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
musculoskeletal disability to include 
disability of the hand under 38 C.F.R. 
§ 4.71a and Diagnostic Code 5226, as well 
as Diagnostic Codes 5125, 5154, and note 
(f), and 5309, if applicable(2003), the 
previous as well as amended criteria for 
rating scars under 38 C.F.R. § 4.118 
(2003), and a separate copy of this 
Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  

Any further indicated special studies 
must be conducted.  It is requested that 
the examiner address the following 
medical issues:

(a)  After a review of the veteran's 
service medical records, the reports of 
VA examination in August 1985 and October 
2000, as well as private medical records 
of June 14, 2000, October 2000, April 
2001 through August 2001, and to the 
present, please identify current 
residuals of the veteran's service-
connected August 1984 puncture wound of 
the third metacarpal, status post 
infection and split skin graft, to 
include a full description of any 
residual scar(s), separate and apart from 
non-service-connected disability or 
intercurrent injury, to the extent 
possible.  If this is not possible, then 
the examiner should explain with 
reference to the documented clinical 
history, including those records 
identified herein above.  

(b)  Does the veteran's service-connected 
right hand bite injury residuals cause 
weakened movement, excess fatigability, 
and incoordination, including weakened 
grip strength, or functional impairment 
equivalent to that which would equate to 
loss of the third finger, or be equally 
well served by an amputation stump of the 
right hand, and if so, can the examiner 
comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of any joints, including 
grasping objects, and lifting, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability.  

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
hand injury, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected right hand injury residuals, 
apart from intercurrent injury.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate-with reference to the 
documented clinical history.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale, 
and address the 38 C.F.R. § 4.40, 4.45, 
4.59, and the previous and amended 
criteria for rating musculoskeletal and 
scar disabilities.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
residuals of a right hand injury, status 
post pyogenic infection of the right 
third metacarpal joint, secondary to a 
puncture (human bite) wound.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the AVC.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).  

